Citation Nr: 0534501	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of frostbite 
of the feet.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  The American Legion	


WITNESS AT HEARING ON APPEAL

Appellant 



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  This matter comes on appeal from an April 
2003 decision by the Columbia VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he developed frostbite 
of the feet, bilateral hearing loss, and tinnitus as a 
consequence of his service in combat during the Korean War. 
Testimony regarding the merits of his claim was provided by 
the veteran at his personal hearing in September 2005. In 
view of the provisions of 38 U.S.C.A. § 1154, the Board finds 
that a medical examination and opinion are necessary prior to 
a final decision. See 38 U.S.C.A. § 5103A(d). Accordingly, 
the case is remanded to the RO for the following actions:

1. The veteran should be requested to identify all 
VA and non-VA health care providers that have 
treated him for the disabilities at issue. Copies 
of all available records should be obtained.

2.  The veteran should be scheduled for VA 
examinations by appropriate specialists to 
determine the nature and etiology of the 
disabilities at issue. The veteran's claims folder 
must be provided to the examiners for review.  The 
veteran's history and complaints should be noted, 
all indicated studies should be performed, and all 
clinical findings reported in detail. 



The examiners should provide opinions as to the 
likelihood that residuals of frostbite of the feet, 
bilateral hearing loss, and tinnitus, if present, 
developed as a consequence of the veteran's combat 
service in Korea or are otherwise related to his 
period of military service. Reasons and bases for 
all conclusions should be provided.

3.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should again review the veteran's claim.  If any 
benefit sought on appeal is not granted, the 
veteran and his representative should be issued a 
supplemental statement of the case, and be afforded 
a reasonable period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


